Bloodworth, J.
1. Plaintiff in error was indicted for shooting at another. The trial resulted in a verdict of guilty. A ground of the motion for a new trial alleged that “ the court erred in omitting to charge the jury section 115 of the Criminal Code of the State of Georgia of 1910, under which the defendant was indicted.” The indictment was practically in the language of the code, contained a statement of every material element necessary to constitute the crime charged, and was “ full and minute in setting forth the acts laid to the prisoner’s charge.” In his instructions to the jury the judge quoted the material parts of the indictment, and told them that if the allegations of the indictment were made out beyond a reasonable doubt, they would be authorized to find a verdict of guilty. Having thus instructed the jury, it was not necessary for the judge to charge them further in the exact language of the statute. Smith v. State, 63 Ga. 170 (14).
2. For no reason assigned did the judge err in stating the contentions of the State, as complained of in the 2d ground of the amendment to the motion for a new trial. See, in this connection, Brown v. State, 6 Ga. App. 356 (64 S. E. 1119); Allen v. State, 18 Ga. App. 4 (2), 88 S. E. 100; Allen v. State, 27 Ga. App. 625 (110 S. E. 627); Pritchett v. State, 92 Ga. 66 (7) (18 S. E. 536); City & Suburban Ry. v. Findley, 76 Ga. 311.
*4773. The court charged the jury as follows: “But aside from that feature of the law of alibi, even though it does not establish the alibi to your reasonable satisfaction on the general case, the general consideration of the case, it is your duty to consider his plea of alibi and all the evidence relative to the alibi with all the other evidence in the case, and if the evidence as to alibi, or any other evidence in the case, generates a reasonable doubt as to his guilt, then you would find him not guilty.” This portion of the charge is alleged to be error “ because the court used the preposition e or ’ when he should have used the conjunction ‘ and.’ ” There is no merit in this exception. The charge as given was more favorable to the accused than if the court had charged as contended for in this ground of the motion for a new trial.
_4. There is evidence to support the verdict; no error of law is shown to have been committed upon the trial of the case, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.